Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office is a response to the papers filed on 01/23/2020.
Claims 1-20 are pending.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 11-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itay (WO 2019229750 A1).

Regarding claims 1, 14, and 20, Itay discloses:

a resonant circuit having a foreign object detection (FOD) coil that is energized by an online power transfer coil (see Fig. 1-2, coil L, see par [0007], the method for detecting foreign objects....), and 
wherein the resonant circuit outputs a time-decaying resonate signal that indicates whether or not a foreign object is present (see Fig. 1-2, coil L, see par [0007], the method for detecting foreign objects....); 
a determination circuit that determines a decay time from the time-decaying resonate signal (see Fig. 1-3, measure Q-factor, see par [0069], Q factor can be determinized by utilizing the following mathematical equations that use information obtained from decay pattern/time measurements...., see par [0060-0065], see par [0077-0080]); and 
a detector circuit that outputs a detection signal having a first state when the decay time is greater than a threshold value to indicate that a foreign object is not present (see Fig. 1-3, determine foreign object presence, see par [0056], compare the two Q factors after normalizing...., par [0079-00888], the value, i.e., amplitude, can be compared to a predetermined .....), and outputs the detection signal having a second state when the decay time is not greater than the threshold value to indicate that a foreign object is present (see Fig. 1-3, determine foreign object presence, see par [0056], compare the two Q factors after normalizing...., par [0070-0088], the value, i.e., amplitude, can be compared to a predetermined .....).

Regarding claims 2 and 15, Itay discloses:

further comprising a measurement cycle signal connected to the resonant circuit, wherein the measurement cycle signal defines a measurement time interval and an idle time interval, and wherein the time-decaying resonate signal is generated during the measurement time interval (see par [0062] the Q-factor measurement comprising excitation, by the host transmitter, of the system’s resonance circuits for a given period of time...., [0086], during a predefined time interval, see par [0049-0050], the PWM signal, [wherein when the PWM is high is measuring time and when it is low is idle time]).

Regarding claim 3, Itay discloses:

wherein the resonant circuit comprises a capacitor coupled to the FOD coil (see Fig. 2, see par [0038-0039, resonance capacitors...]).

Regarding claims 4 and 16, Itay discloses:
wherein the resonant circuit is configured to energize the FOD coil and charge the capacitor during the idle time interval, and generate the time-decaying resonate signal during the measurement time interval (see par [0062] the Q-factor measurement comprising excitation, by the host transmitter, of the system’s resonance circuits for a given period of time...., [0086], during a predefined time interval, see par [0049-0050], the PWM signal, [wherein when the PWM is high is measuring time and when it is low is idle time]).

Regarding claims 11 and 19, Itay discloses:

further comprising one or more additional resonant circuits having one or more additional foreign object detection (FOD) coils, respectively, that are energized by the online power transfer coil, wherein the one or more additional resonant circuits generate one or more additional time-decaying resonate signals, and wherein each additional time-decaying resonate signal indicates whether or not one or more foreign objects are present (Itay discloses a foreign object detection in wireless charging system similar to claim 1 see par [0055], may be implemented as one or more sets of interrelated computer instructions, see par [0098] but do not preclude the presence or addition of one or more other features, integers, steps, operations, elements, components, and/or groups thereof..... However, Itay doesn’t clearly disclose one or more additional foreign object detection ins wireless charging system. Thus, additional system is a design choice, see Goodchild et al. (Pub. No. 2020/0381960 A1)).

Regarding claim 12, Itay discloses:
further comprising one or more additional determination circuits that determine one or more additional decay times from the one or more additional time-decaying resonate signals; and one or more additional detector circuits that output at least one additional detection signal in the first state when the decay time is greater than a threshold value to indicate that an object is not present, and outputs the at least one additional detection signal in the second state when the decay time is not greater than the threshold value to indicate that an object is present (see Fig. 1-3, determine foreign object presence, see par [0056], compare the two Q factors after normalizing...., par [0079-00888], the value, i.e., amplitude, can be compared to a predetermined ....., see par [0056], compare the two Q factors after normalizing...., par [0070-0088], the value, i.e., amplitude, can be compared to a predetermined .....).

Regarding claim 13, Itay discloses:
further comprising switches that selectively connect one of the one or more additional time-decaying resonate signals to the determination circuit to determine a selected decay time (wherein selectively connect one of the one or more additional time-decaying resonate signals is a design choice).

Allowable Subject Matter
Claims 6-10 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest the limitation as in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011. The examiner can normally be reached M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN NGO/           Primary Examiner, Art Unit 2851